Citation Nr: 0514771	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-20 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability, claimed as secondary to service-connected lumbar 
spine disability.

2.  Entitlement to an increased rating for ulcer disease, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 20 
percent for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for a 
thoracic spine disability, granted service connection for 
left knee disability and awarded a 20 percent evaluation, and 
continued the evaluation for the veteran's service-connected 
ulcer disease as 10 percent disabling.

The veteran testified before the undersigned Veterans Law 
Judge in February 2005.  A transcript of the veteran's 
hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran contends that his thoracic spine disability is 
etiologically related to his service-connected lumbar spine 
disability.  At his February 2005 hearing, he indicated that 
his treating VA physician had suggested that this claimed 
disability is related to his service-connected lumbar spine 
disability.  A September 2000 VA examination did not address 
the etiology of the veteran's thoracic spine disability.

With regard to his ulcer disability, the veteran has 
testified that he suffers from continuous heartburn and that 
he takes daily medication.  He also indicated that he had 
experienced blood in his stools but that he had not been 
diagnosed with hemorrhoids.  He alleged that the VA 
examination conducted in September 2000 was inadequate.  The 
Board observes that rectal bleeding was reported in an April 
2000 private treatment note.  Additionally, the veteran's 
representative, in an October 2004 statement, suggested that 
the disability had worsened.

Regarding his left knee disability, the veteran has 
complained of severe pain, in addition to swelling and 
locking.  The Board notes that the veteran currently utilizes 
a brace for the left knee, and that he ambulates with a cane.  
The veteran has indicated that his left knee is unstable and 
that he did not have full range of motion of the joint.  The 
Board notes that since the most recent VA examination, the 
veteran has been issued a brace for his left knee, which 
suggests that the disability has worsened since the most 
recent comprehensive examination.

The Board observes that the veteran's most recent VA 
examination was conducted in September 2000.  The examiner 
specifically indicated that the veteran's claims folder was 
not available for review.  The only records reviewed were 
those provided by the veteran, which consisted of old clinic 
chart notes from Kaiser Permanente and VA progress notes.  
The Board therefore concludes that an additional examination, 
which includes a comprehensive review of the veteran's claims 
folders, is necessary prior to appellate consideration of the 
veteran's claims.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all VA 
outpatient records pertaining to 
treatment of the veteran from the VA 
Medical Center in Washington D.C., for 
the period since April 2004.  These 
records should be associated with the 
claims folder, and if any records cannot 
be located, a notation should be made in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of his thoracic spine 
disability, and to determine the extent 
of his left knee disability.  A complete 
medical history should be elicited from 
the veteran.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   

Thoracic Spine
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that the veteran's thoracic 
spine disability was either caused by the 
service-connected lumbar spine 
disability; or aggravated by the service-
connected lumbar spine disorder.  

Left Knee
The examination should include range of 
motion studies, expressed in degrees with 
normal ranges provided for comparison 
purposes, and, if necessary, X- rays 
taken of the veteran's left knee.  The 
examiner should render specific findings 
as to whether there is objective evidence 
of instability, locking, pain on motion, 
weakness, and excess fatigability of the 
left knee.  The physician should indicate 
whether there is evidence of recurrent 
subluxation or lateral instability, and, 
if so, whether such symptoms are slight, 
moderate, or severe.  Additionally, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use. To the extent possible, the 
functional loss should be expressed in 
terms of additional degrees of limited 
motion.  After considering the symptoms 
attributable to the service connected 
left knee disability, the examiner should 
provide an assessment of the severity of 
the condition, i.e., the extent to which 
that disability interferes with the 
veteran's ability to obtain and retain 
substantially gainful employment.  A

All examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.

3.  The RO should also schedule the 
veteran for a VA examination to assess 
the severity of his service-connected 
ulcer disease.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should describe 
the severity of the veteran's ulcer and 
discuss all current complaints, symptoms, 
clinical findings, manifestations, and 
diagnoses referable to the ulcer disease.  
All findings should be reported in 
detail.  Specifically, the examiner 
should indicate whether there are severe 
or incapacitating symptoms, and, if so, 
their frequency and duration.  The 
examiner should also indicate whether 
there is anemia, weight loss, vomiting, 
recurrent hematemesis, or melena.  The 
complete rationale for all opinions 
expressed should be clearly set forth in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
considering the veteran's claim of 
entitlement to a higher initial 
evaluation for his left knee disability, 
the RO should give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran the requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


